Citation Nr: 0515744	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's rights to Department of  
Veterans Affairs (VA) benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) is proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




REMAND

The veteran had service from March 1939 to April 1942 and 
from March 1945 to June 1946.  He claims entitlement to VA 
benefits based on status as a prisoner of war (POW).  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2003 decision of the Director of the Compensation 
and Pension (C&P) Service, which determined that appellant 
had forfeited all rights, claims and benefits under the laws 
administered by the VA, as provided by 38 U.S.C.A. § 6103(a).  
This decision was based on statements submitted by the 
veteran relating to claim for status as a POW.

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2004).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  The United States Court of Appeals for 
Veterans Claims (CAVC) has stated that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  In Trilles, 13 Vet. App. at 327, the CAVC pointed 
out that the "beyond a reasonable doubt" standard is a higher 
standard of proof than the "clear and unmistakable evidence 
(obvious or manifest)" standard required to rebut the 
presumption of aggravation under 38 C.F.R. § 3.306(b) or the 
"clear and convincing evidence" standard set forth at 38 
C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.  

The VA must determine whether the evidence establishes 
"beyond a reasonable doubt" that the appellant knowingly made 
or caused to be made false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the appellant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  

In the June 2003 forfeiture decision, the Director of the C&P 
Service determined that the evidence of record in this case 
"clearly establishes" that appellant submitted false and 
fraudulent statements with intent to deceive the VA.  The RO 
has not applied the correct standard of law with respect to 
the issue on appeal or provided the appellant of the correct 
burden of proof and the opportunity to respond.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
requires VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The RO 
has not issued a VCAA notice letter to the appellant in 
connection with his claim that forfeiture of his rights to VA 
benefits declared against him under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) is improper.  

Additionally, there is a properly executed VA Form 23-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, appointing the American Legion as the 
veteran's representative.  While the RO noted the veteran's 
accredited representative on the face of the decision on 
appeal, there is no indication on the letter transmitting the 
decision that the American Legion received a copy of the 
decision, or received notification of any subsequent decision 
or correspondence with the veteran, including the September 
2003 statement of the case as required by 38 C.F.R. § 19.25, 
19.30.  There is no indication in the claims file that the 
appointment has been withdrawn, or cancelled.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003.  

2.  The veteran's accredited 
representative should receive a copy of 
the decision on appeal, the statement of 
the case, and all subsequent 
correspondence with the veteran and given 
an opportunity to respond.

3.  The VBA AMC should readjudicate the 
issue on appeal, to include a review of 
any evidence obtained since the September 
2003 statement of the case.  Thereafter, 
if necessary, the VBA AMC should issue a 
supplemental statement of the case, which 
includes notice of all applicable 
criteria, which has not been previously 
provided in the statement of the case.  A 
reasonable period of time for a response 
should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




